Graham, J.
Defendant’s principal contention is that he is entitled to a jury trial on the issue of abandonment of his children, since the complaint alleged and the answer denied that defendant had wilfully abandoned and refused to support the plaintiff and the minor children. His contention has no merit. “Orders for custody and support of minor children may be entered when the matter is before the court . . . irrespective of the rights of the wife and the husband as between themselves in an action . . . for alimony without divorce.” G.S. 50-13.5 (g). Proceedings for custody and support of minor children are to be heard by the court without a jury. G.S. 50-13.5 (h). When the plaintiff abandoned her claim for alimony, nothing remained for a jury to hear and the court properly removed the case from the trial docket. The *455previous order for custody and support of the minor children remains subject to change or modification upon motion in the cause and a showing of changed circumstances by either party or anyone interested. G.S. 50-13.7.
Defendant’s other exceptions and assignments of error have been carefully examined. No prejudicial error has been made to appear.
Affirmed.
Brock and Morris, JJ., concur.